 In the Matter of Tiir TrxASCOMPANYandOlr,AVORKERSINTFRNATIONALUNION,C1.O.Case No. 13-R-2992 -Decided June 7, 1945Mr. Harold K. Norton,of Chicago, III , for the Company.Mr. Lawrence L Meskiilen,ofWhiting, Ind., for the C. 1. 0!l'lrI.Bernstein,of Chicago, Ill , for the Teamsters.Mr. John F Hogan,of Chicago, Ill , for the Steam Fitters.Ir. Harold M Hmnphrcys,of counsel to the Board.DECISIONANDDIRECTION OF ELECTION "STATEMENT OF THE CASEUpon a petition duly filed by Oil Workers International Union, C. I. 0.,herein called the C I. 0., alleging that a question affecting commerce hadarisen concerning the representation of employees of The Texas Company,Chicago, Illinois, herein called the Company, the National Labor RelationsBoard provided for an appropriate hearing upon due notice before RobertT Drake, Trial Examiner. Said hearing was held at Chicago, Illinois, onMay 2, 1945 The Company, the C. I. 0., Miscellaneous Warehousemen,Local 781 of the International Brotherhood of Teamsters, Chauffeurs,Warehousemen and Helpers of America, A. F. L, herein called the Team-sters, and Steam Fitters' Protective Association, Service Division, LocalUnion #597, United Association of Journeymen Plumbers and SteamFitters of the United States and Canada, A. F. L., herein called the SteamFitters, appeared and participated 1 All parties were afforded full oppor-tunity to be heard, to examine and cross-examine witnesses, and to intro-duce evidence bearing on the issues. The Trial Examiner's rulings madeat the hearing are free from prejudicial error and are hereby affirmed. Allparties were afforded an opportunity to file briefs with the Board.IA representative of Local 701,International Association ofMachinists,A F L , heiem calledtheMachinists, was present at the hearing but did not enter a formal appearance62 N. L. R. B., No. 29.182 THE TEXAS COMPANY183Upon the entire record in the case, the Board makes the-following:FINDINGS OF FACTI.THE BUSINESS OF THE COMPANYThe Texas Company,a Delaware corporation with its principal office inNew York City,is engaged in Illinois and other States in the production,refining,sale, and distribution of crude oil and its by-products.This'proceed-ing concerns the Company'sbulk plants located in the Chicago,Illinois,area,known as theArcher-Pitney,Kingsbury Street,West Pullman, andDes Plaines bulk plants. At each of these plants the Company receives,stores,warehouses,and distributes petroleum products.During 1944 theCompany handledat these four plants in excess of 33,000,000 gallons ofpetroleum products,of which more than 3 percent was received from pointsoutside the State of Illinois.For the same period the Company shipped topoints outside the State of Illinois in excess of 20 percent of one plant'stotal distribution.The approximate value of the products sold by these fourplants amounted in value to more than$3,500,000.For the purpose of the instant proceeding,the Company admits that it isengaged in commerce within the meaning of the National Labor RelationsAct.II. THE ORGANIZATIONS INVOLVEDOil \\Torkers International Union, affiliated with the Congress of Indus-trialOrganizations, is a labor organization admitting to membershipemployees of the Company.MiscellaneousWarehousemen, Local 781 of the International Brother-hood of Teamsters, Chauffeurs, Warehousemen and Helpers of America,affiliated with the American Federation of Labor, is a labor organizationadmitting to membership employees of the Company.Steam Fitters' Protective Association, Service Division, Local Union#597, affiliated with the United Association of Journeymen Plumbers andSteam Fitters of the United States and Canada, in.turn affiliated with theAmerican Federation of Labor, is a labor organization admitting to mem-bership employees of the Company.Ill.THE QUESTION CONCERNINGREPRESENTATIONOn March 28, 1945, the C. I. O. requestedrecognitionfrom the Companyas the collective bargainingrepresentative of certainof its employees. TheCompany did not accordsuch recognition.A contract with the Companyis raised by the Teamstersas a bar to the instant proceeding.Since 1942 the Teamstershas been recognizedby the Company as theexclusive bargaining agent of certainof its employees.On April 27, 1942,the contractin question was executedby the Company and the Teamsters, 184DECISIONS OF NATIONAL LABOR RELATIONS BOARDeffective as of May 1, 1942, and to continue in operation for a term of 1 yearfrom the latter date. The contract also provided for automatic renewal foryearly periods thereafter "subject to termination by either party heretoupon 30 days' written notice to the other." Assuming that termination of thecontract could be effected by notice thereof 30 days prior to any anniver-sary date, it is evident that no bar exists to a current determination ofrepresentatives, for the C. I. 0. apprised the Company of its claim to repre-sentation more than 30 days before May 1, 1945.'A statement of a Board agent, introduced into evidence at the hearing,indicates that the C. I. 0. represents a substantial number of employees inthe unit hereinafter found appropriate'We find that a question affecting commerce has arisen concerning therepresentation of employees of the Company, within the meaning of Sec-tion 9 (c) and Section 2 (6) and (7) of the Act.IV. THE APPROPRIATE UNITWe-find, in substantial accordance with agreement of the parties, thatall operating employees at the Company's bulk plants located within or nearChicago, Illinois, and known as the Archer-Pitney, Kingsbury, Street, WestPullman, and Des Plaines bulk plants, including warehousemen, yardmen,loaders, gaugers, and watchmen, but excluding truck drivers,' office andclerical employees, maintenance employees,' automobile mechanics,' fore-men, and all other supervisory employees with authority to hire,'promote,discharge, discipline, or otherwise effect changes in the status of employees,or effectively recommend such action, constitute a unit approprate for thepurposes of collective bargaining wiihin the meaning of Section 9 (b) ofthe Act.'V. THE DETERMINATION OF REPRESENTATIVESWe shall direct that the question concerning representation which hasarisen be resolved by an election by secret ballot among the employees inthe appropriate unit who were employed during the pay-roll period imme-diately preceding the date of the Directon of Election herein, subject to thelimitations and additions set forth in the DirectionSeeMatterof Cvaddock-Terry Shoe Corp.55 N. L R. B 1406.The Field Examiner reported that the C T 0 submitted 13 authorization cauds, that the namesof 12 persons appearing on the cards were listed on the Company's pay roll of April 12,1945, whichcontained the names of 21 employees in the alleged appropriate unit, and that the cards were datedinMaich 1945 The Teamsters relies on its contract with the Company as evidence of its interest4Truck drivers are represented by a sister local of the Teamsters,cThese employees are represented by the Steam Fitters, which appeared solely fog the purpose ofprotecting its interest in them°These employees are represented by the Machinists.7This is substantially the same unit as that covered by the 1942 agreement between the Companyand the Teamsters.8In accordance with the agieemyut of the parties,Eugene Lang,a pact-tune employee, shall beineligible to vote. THE TEXASCOMPANYDIRECTION OF ELECTION185By virtue of and pursuant to the power vested in the National LaborRelations Board by Section 9 (c) of the National Labor Relations Act, andpusuant to Article III, Section 9, of National Labor Relations Board Rulesand Regulations-Series 3, as amended, it is herebyDIRECTED that, as part of the investigation to ascertain representativesfor the purposes of collective bargaining with The Texas Company, Chi-cago, Illinois, an election by secret ballot shall be conducted as early as pos-sible, but not later than thirty (30) days from the date of this Direction,under the direction and supervision of the Regional Director for the Thir-teenth Region, acting in this matter as agent for the National Labor Rela-tions Board, and subject to Article III, Sections 10 and 11, of said Rulesand Regulations, among the employees in the unit found appropriate inSection IV, above, who were employed during the pay-roll period imme-diately preceding the date of this Direction, including employees who didnot work during the said pay-roll period because they were ill or on vaca-tion or temporarily laid off, and including employees in the armed forcesof the United States who present themselves in person at the polls, butexcluding any who have since quit or been discharged for cause and have notbeen rehired or reinstated prior to the date of the election, to determinewhether they desire to be represented by Oil Workers International Union,C. I. 0., or by Miscellaneous Warehousemen, Local 781 of the InternationalBrotherhood of Teamsters, Chauffeurs,Warehousemen and Helpers ofAmerica, A. F. L., for the purposes of collective bargaining, or by neither.